WIGGINTON, Judge.
We affirm the final order of the Department of Highway Safety and Motor Vehicles to the extent it adopts the findings of fact and conclusions of law in the hearing officer’s recommended order approving ap-pellees’ application to establish a new Pontiac dealership in Dade County. However, because it was not relevant to the proceedings below, conducted pursuant to section 320.642, Florida Statutes, we are not con*1205cerned with the remaining language in the final order holding that the proposed dealer be granted a franchise license upon compliance with all applicable requirements of section 320.27, and all applicable department rules. Such language is clearly gratuitous and cannot be read as granting an entitlement to a license absent further action on the department’s part pursuant to section 320.27.
AFFIRMED.
MINER and WOLF, JJ., concur.